In a claim to recover damages for *892personal injuries, the claimant appeals (1) from a decision of the Court of Claims (Marin, J.) dated March 28, 2005, and (2), on the ground of inadequacy, from a judgment of the same court dated May 5, 2005, which, upon the decision and after a nonjury trial on the issue of damages, is in favor of the claimant and against the defendant in the principal sum of only $294,352.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is modified, on the law and the facts, by increasing the award to the principal sum of $419,352; as so modified, the judgment is affirmed, without costs or disbursements.
We find, on this record, that the award for past pain and suffering should have been for 4 years rather than IV2 years.
The claimant’s remaining contentions are without merit. Miller, J.E, Crane, Santucci and Luciano, JJ., concur.